DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
 
This office action is in responsive to communication(s): 
RCE filed on 12/9/2021.
Amendment filed on 9/28/2021.
Application filed on 9/24/2020 with effective filing date of 5/11/2020 based on provisional applications 63/023194 and 63/078314.

The status of the claims is summarized as below:
Claims 1-7, 10-27 are pending. 
Claims 1, 25, 26 are independent claims.
In the amendment, claims 1, 15, 25-26 are amended.
Claims 8-9 have been previously cancelled.
The claim objection to claim 15 is respectfully withdrawn in light of the amendment.

Response to Arguments

The examiner acknowledges the amendment made to claim 1, 15, 25-26 in the amendment filed on 12/9/2021.
The claim objection to claim 15 is respectfully withdrawn in light of the amendment.

Applicant’s arguments filed 12/9/2021 have been fully considered and they are directed to newly amended language which is now rejected in light of newly cited art Nabetani (US Pub 2020/0068095).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 10, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 20130305189, hereinafter Kim), in view of “Stripe Generator – a free tool for the web design community” by Alex La Rosa & Fabio Fidanza (Mar, 2019, re-captured with new screen shots on 10/15/2021, hereinafter Alex1015), and Nabetani et al. (US Pub 2020/0068095, hereinafter Nabetani).

Per claim 1, Kim teaches:
A computer system, comprising:
a display generation component; ([0057-0059] Fig. 1 shows display unit 151);
one or more input devices; ([0052-0054] Fig. 1 shows various input devices 120, 130);
one or more processors; and ([0044, 0059] Fig. 1 shows a controller 180);
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: ([0074-0075] Fig. 1 shows memory 160 which stores programs);
	displaying, via the display generation component, an editing user interface for editing a background of a user interface, wherein: ([0125-0128] Fig. 4C-4D show an editing user interface for editing a background of a user interface – the home screen of a device as shown in Fig. 4A)
		the user interface includes content overlaid on the background, and ([0122-0123] Fig. 4A shows a home screen of a device with a plurality of objects displayed over the background);
		the editing user interface includes a representation of the background of the user interface [
	While displaying the editing user interface, detecting, via the one or more input devices, a first user input … ([0127-0129] Fig. 4D-4E show that user can drag/flick/pinch the background image – first user input - to change its position/size, Fig. 4E shows final home screen after changing the background position/size); 
	…
	while displaying the editing user interface, detecting, via the one or more input devices, a third user input; ([0127-0129] Fig. 4D-4E show that user can drag/flick/pinch the background image – third user input - to change its position/size, Fig. 4E shows final home screen after changing the background position/size; also see Fig. 7A-7C [0144-0148]); 
	…
	in response to detecting the third user input:
		in accordance with a determination that the third user input corresponds to a first type of input, displaying, in the editing user interface, a representation of an updated background [
		in accordance with a determination that the third user input corresponds to a second type of input different from the first type of input, displaying, in the editing user interface, the representation of the updated background [([0127-0129] Fig. 4D shows that user can drag/flick/pinch the background image – different type of user input - to change its position/size, where a representation of the home screen with updated background is shown);
	detecting, via the one or more input devices, a fourth user input; and
	in response to detecting the fourth user input, displaying, via the display generation component, the user interface with the updated background. ([0127-0129] Fig. 4D-4E show that user can drag/flick/pinch the background image to change its position/size; after user select “OK” button – the second user input, Fig. 4E shows final home screen after the user input). 

	While Kim teaches an editing user interface for editing background of another user interface and showing representation of user interface with the updated background, and user input with input device ([0127-0129] Fig. 4D-4E drag input), Kim does not explicitly teach a background with stripes for editing; Alex1015 teaches:
		the editing user interface includes a representation of the background …  that includes a first number of stripes that is greater than one; (Page 1: Figure on page 1 shows a user interface for a stripe pattern generator that allow user to change size/spacing/color/orientation/style/shadow of striped pattern image; page 6: Figure 9 shows a generating striped background in the preview window with at least a first number of stripes that is greater than one based on user specified size/spacing);
	While displaying the editing user interface, … , a first user input to select a first stripe of the first number of stripes of the representation of the background; (Page 6: figure 9 shows an image with red and orange stripes; figure 10 shows user selection of red stripe with a popup window for color selection);
	While the first stripe is selected, detecting, via the one or more input devices, a second user input; (page 7: figure 11 and 12 demonstrate user input changing 
	In response to detecting the input, changing the color of the first stripe from a first color to a second color different from the first color without changing the color of a second stripe of the first number of stripes; (page 7: figure 11 and 12 demonstrate that when user select a different blue color in the popup color palette, and click on the “refresh” icon in the “preview” window, a new tiled stripe background is generated with the first red stripe changed to blue stripe without changing the other orange stripe; the examiner notes “the input” and “a second user input” is each interpreted broadly as encompassing a combination of user inputs).
	in response to detecting the third user input: (Page 3 Figures 3 and 4 show when user changes the “stripe size” from 20 pixel to 10 pixel and click on the “refresh” icon in the “preview” window, a new tiled stripe background is generated);
		in accordance with a determination that the third user input corresponds to a first type of input, displaying, in the editing user interface, a representation of an updated background with a second number of stripes that is greater than the first number of stripes; and (Page 3 Figures 3 and 4 show when user changes the “stripe size” from 20 pixel to 10 pixel and click on the “refresh” icon in the “preview” window, a new tiled stripe background is generated; the examiner notes “third user input” is interpreted broadly as encompassing a combination of user inputs);
		in accordance with a determination that the third user input corresponds to a second type of input different from the first type of input, displaying, in the editing user interface, the representation of the updated background with a third number of stripes that is less than the first number of stripes; (Page 4 Figure 5 shows changing the “stripe size” again resulted an decreased number of stripes in the preview window);
	All of the parts, i.e., editing background image for a user interface, and editor for background image with stripes, are known in Kim and Alex1015. The only difference is the combination of these elements into a single application. It 

	Although Alex1015 further teaches color of each stripe can be changed, but Kim-Alex1015 do not explicitly teach selection of stripe with visual feedback; Nabetani teaches:
		…
		[a first user input to select a first stripe of the first number of stripes of the representation of the background], wherein selecting the first stripe of the first number of stripes includes displaying a visual indicator indicating that the first stripe has been selected; ([0086-0088]: Fig. 12 shows that a selected region for color change can be indicated with a start and end point position indicators; [0081-0082] selected color can be applied to the selected region shown in step S9-S13 of flowchart in Fig. 10; also see [0110-0115] Fig. 17);
	Nabetani and Kim-Alex1015 are analogous art because Nabetani also teaches customizing portions of an image for color modifications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Nabetani and Kim-Alex1015 before him/her, to modify the teachings of Kim-Alex1015 to include the teachings of Nabetani so that each stripe can be individually selected to be modified to a different color. One would be motivated to make the combination, with a reasonable expectation of success, because it would provide a finer customization flexibility to images to fit greater user customization need.

Per claim 3, Kim-Alex1015-Nabetani further teaches:
The computer system of claim 1, the one or more programs further including instructions for:
	while displaying the editing user interface, displaying, in the editing user interface, an editing user interface for editing a number of stripes of the representation of the background of the user interface, wherein the editing user interface for editing the number of stripes includes the representation of the background of the user interface. (Alex1015: Page 2, Fig. 1 and 2 show that user can adjust the stripe size to generate different number of stripes as the background, where a preview of the background image of the user interface is shown; Kim: Fig. 4C-4E show representation of the background of the user interface);

Per claim 4, Kim-Alex1015-Nabetani further teaches:
The computer system of claim 1, wherein:
	the first number of stripes are arranged in a first visual pattern of stripes of different colors, and (Alex1015: Page 2 figure 1 shows a first visual pattern of stripes with different colors);
	a second number of stripes are arranged in the first visual pattern of stripes of different colors. (Alex1015: Page 3 figure 4 shows stripes with different colors in the same visual pattern).

Per claim 5, Kim-Alex1015-Nabetani further teaches:
The computer system of claim 1, the one or more programs further including instructions for:
	while displaying the representation of the updated background with the third number of stripes, wherein the third number of stripes are arranged in a second visual pattern of stripes of different colors, detecting, via the one or more input devices, a fifth user input; and (Alex1015: Page 4 Figure 5 shows a third/less number of stripes arranged with three colors - in a second visual pattern; Figure 6 shows user can change the size of the stripe back to 20 pixel);
	in response to detecting the fifth user input, displaying, in the editing user interface, the representation of the updated background with the first number of stripes, wherein the first number of stripes are arranged in the second visual pattern of stripes of different colors. (Alex1015: Page 4 Figure 6 shows that when the stripe size is changed back to 20 pixel but with two added colors, the striped background is changed to the second visual pattern – with three colors that matches the same number of stripes in Page 2 Figure 1).

Per claim 6, Kim-Alex1015-Nabetani further teaches:
The computer system of claim 1, the one or more programs further including instructions for:
	while displaying the representation of the updated background with the third number of stripes, wherein the third number of stripes are arranged in a third visual pattern of stripes of different colors, detecting, via the one or more input devices, a sixth user input, wherein no other inputs were detected between displaying the representation of the updated background with the third number to detecting the sixth user input; and (Alex1015: Page 4 Figure 5 shows the third number of stripes in 3 different colors – third visual pattern; user can change the stripe size back to 20 pixel again – sixth user input – without further user input after Figure 5); 
	in response to detecting the sixth user input, displaying, in the editing user interface, the representation of the updated background with the first number of stripes, wherein the first number of stripes are arranged in the third visual pattern of stripes of different colors.(Alex1015: Page 4 Figure 6 shows after the pixel size change back to 20 – sixth user input – the background is displaying the first number of stripes as in Figure 1 with 3 different colors – in the third visual pattern).

Per claim 7, Kim-Alex1015-Nabetani further teaches:
The computer system of claim 1, the one or more programs further including instructions for:
	while displaying the representation of the updated background with the third number of stripes, wherein the third number of stripes are arranged in a fourth visual pattern of stripes of different colors, detecting, via the one or more input devices, a user input directed to performing an operation that does not include changing the third number of stripes of the representation of the updated background to a different number of stripes; (Alex1015 Page 4 Figure 5 shows a preview of 4 colored stripes - third number of stripes - with a visual pattern of different red and orange colored stripes – fourth pattern of stripes; ); 
	in response to detecting the user input directed to performing the operation, ceasing display of the representation of the updated background; (Kim [0127-0129] Fig. 4E shows that user can apply the changes of the background image  and exit out of the preview display of the representation of the updated background);
	subsequent to ceasing display of the representation of the updated background, detecting, via the one or more input devices, a seventh user input; and ([0124] user can enter the background configuration mode through a touch input on the background screen as shown in Fig. 4B with a plurality of images for configuration; Alex1015: Page 10 Figure 17 shows a result preview with further user changing color of one of the stripe; the examiner notes that “seventh user input” is interpreted broadly as encompassing a combination of inputs);
	in response to detecting the seventh user input, displaying, in the editing user interface, the representation of the updated background with the third number of stripes, wherein the third number of stripes are arranged in a fifth visual pattern of stripes of different colors that is different from the fourth visual pattern of stripes of different colors. (Alex1015: Page 10 Figure 17 shows in the editing user interface, an updated background of 4 colored stripes – third number of stripes – with green and orange colors – fifth visual pattern of stripes of different colors that is different from the fourth pattern of stripes of red and orange colors shown in Page 4 Figure 5 ).

Per claim 10, Kim-Alex1015-Nabetani further teaches:
The computer system of claim 1, wherein displaying the editing user interface includes:
	in accordance with a determination that the editing user interface is in a first editing mode, the representation of the background of the user interface includes displaying respective stripes in the background with visually distinguishable spaces between the respective stripes; and (Alex1015: Page 4 Figure 6 shows an editing mode where “spacing” is set to 20);
	in accordance with a determination that the editing user interface is in a second editing mode different from the first editing mode, the representation of the background includes displaying the respective stripes in the background without visually distinguishable spaces between the respective stripes. (Alex1015 Page 5 Figure 8 shows an editing mode where “spacing” is set to 0).

Per claim 25, claim 25 is a medium (Kim [0075] Fig. 1 memory 160) claim that include limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 26, claim 26 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 27, Kim-Alex1015-Nabetani further teaches:
The computer system of claim 1, wherein the first number of stripes includes the first stripe, a second stripe, a third stripe, and a fourth stripe, and wherein the one or more programs further include instructions for: (Alex1015 Page 8: Figure 13 shows a striped preview image with four different colored stripes);
	detecting, via the one or more input devices, an eighth user input to select the second stripe; (Alex1015 Page 8: Figure 14 shows user selection of the yellow/second colored stripe);
	while the second stripe is selected, detecting, via the one or more input devices, a ninth user input; (Alex1015 Page 8: Figure 14 shows while the second/yellow color stripe is selected, user input has changed the yellow color to a magenta color);
	in response to detecting the ninth user input, changing the color of the second stripe from a third color to a fourth color different from the third color without changing the color of the first stripe of the first number of stripes, without changing the color of the third stripe of the first number of stripes, and without changing the color of the fourth stripe of the first number of stripes. (Alex1015 Page 9: Figure 15 shows that in response to user input, the preview image of the stripes changed the second/yellow colored stripe to magenta colored striped, while maintaining the colors of the other three stripes).

Claim(s) 2, 12-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2013/0305189, hereinafter Kim), in view of Alex1015, Nabetani, and Lee et al. (US Pub 2017/0255169, hereinafter Lee).

Per claim 2, Kim-Alex1015-Nabetani do not explicitly teach a watch user interface; however Lee teaches:
	the user interface is a watch user interface, and ([0120-0122] Fig. 4B(a)-(d) show that user can change the background of a watch user interface);
	the content is an indication of a current time or current date. ([0120-0122] Fig. 4B(a)-(d) show that current time is the content overlaid on different background images for the watch user interface );
		Lee and Kim-Alex1015-Nabetani are analogous art because Lee also teaches a user interface for changing background of another application interface. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Lee and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Lee so that the user interface for editing background can also applies to other application interface such as watch interface. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable wider application of the editing user interface for background of Home screen on devices to other applications such as watch, and provide a personal design capability to satisfy a user’s taste for watch devices (Lee [0006]). 

Per claim 12, Kim-Alex1015-Nabetani further teaches: 
The computer system of claim 1, the one or more programs further including instructions for:
	displaying, via the display generation component, the editing user interface for editing the background of the user interface in a second editing mode; ([0128] Fig. 4D: the selected background image can be edited according to different gestures, to be moved, zoomed, and rotated – different editing modes);
	while displaying, via the display generation component, the editing user interface for editing the background of the user interface in the second editing mode, detecting, via the one or more input devices, a ([0128] Fig. 4D: the selected background image can be rotated according to user input);
	in response to detecting the  ([0128] Fig. 4D: the selected background image can be rotated according to user input).

	Although Kim teaches rotating representation of the background image according to user input, Kim-Alex1015-Nabetani do not explicitly teach a “rotational input” to rotate background image.
	However, Lee teaches a rotational input to rotate the image of a watch interface (Fig. 14b [0274]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Kim-Alex1015-Nabetani before them to substitute a touch input as taught by Lee for the generic input mechanism of Kim-Alex1015-Nabetani. Because both Kim-Alex1015-Nabetani and Lee teach methods for rotating image through user input, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of rotating image through rotational input. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 85 USPQ2d 1385, 1396 (2007); and MPEP 2143(I)(B).

Per claim 13, Kim-Alex1015-Nabetani-Lee further teaches:
The computer system of claim 12, wherein rotating the representation of the background includes rotating the representation of the background by predefined rotational increments with respect to a rotational axis point.(Kim [0128] representation of the background can be rotated with gesture; Lee [0279-0282] Fig. 14b shows that user can rotate the watch interface according to touch input applied along the edge, and interface is rotated according to consecutive touch input of rotational axis point of along the edge).

Per claim 14, Kim-Alex1015-Nabetani-Lee further teaches:
The computer system of claim 12, wherein rotating the representation of the background includes changing a characteristic of a respective stripe within the representation of the background as the representation of the background is being rotated in accordance with the rotational input. (Kim [0128] representation of the background can be rotated with gesture; Alex1015: Page 5 Figure 7 shows that when striped background image is rotated, the orientation – characteristic - of a respective stripe is changed; Lee Fig. 14b: rotational touch input)

Per claim 15, Kim-Alex1015-Nabetani further teaches:
The computer system of claim 1, the one or more programs further including instructions for:
	displaying, via the display generation component, the editing user interface with the updated background; (Kim [0128] Fig. 4D shows that the background image is updated with user touch input with overlay of the user interface);

	But Kim-Alex1015-Nabetani do not teach a rotational input, Lee teaches:
	while displaying the editing user interface with the updated background, detecting, via the one or more input devices, a rotational input; and (Lee [0279-0282] Fig. 14b: the entire watch interface is rotated based on rotational touch input along the edge of the watch device);
	in response to detecting the rotational input, rotating the updated background within the editing user interface in accordance with the detected rotational input. (Lee [0279-0282] Fig. 14b: the entire watch interface is rotated based on rotational touch input along the edge of the watch device).
		Lee and Kim-Alex1015-Nabetani are analogous art because Lee also teaches a user interface for changing background of another application interface. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Lee and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Lee so that the user interface for editing background can also applies to other application interface such as watch interface. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable wider application of the editing user interface for background of Home screen on devices to other applications such as watch, and provide a personal design capability to satisfy a user’s taste for watch devices (Lee [0006]). 

Per claim 18, Kim-Alex1015-Nabetani-Lee further teaches:
The computer system of claim 12, wherein rotating the representation of the background includes: (Kim [0128]: user can rotate the selected image 252 and also change the aspect ratio of the image);
	changing a thickness of the first number of stripes within the representation of the background as the representation of the background is being rotated in accordance with the rotational input; and (Kim [0128] Fig. 4D shows a rectangular boundary for displaying background image, where aspect ratio of the image can be changed; it’s obvious that when square image shown in Alex1015 Figure 1 from page 2 and Figure 16 from page 9 is stretched to fit in a rectangular boundary, the resulting stretched image would have different thickness of stripes);
	maintaining the first number of stripes within the representation of the background. (Alex1015 Page 2 Figure 1 shows a representation of 5 stripes .

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2013/0305189, hereinafter Kim), in view of Alex1015, Nabetani, and Belkin (US Pat 10817981, hereinafter Belkin).

Per claim 16, Alex1015 teaches creating a striped image with different color; but Kim-Alex1015-Nabetani do not teach a complication displayed over a background using a color from the background image; Belkin teaches:
	displaying the user interface with the updated background, wherein the first complication includes a primary color that is selected based on a first color a first stripe of a plurality of stripes in the updated background. (abstract, col 1 line 62 – col 2 line 22: accent colors can be dynamically selected based on an image to be used in interface elements; see also col 17 line 30-56 Fig. 7).
		Belkin and Kim-Alex1015-Nabetani are analogous art because Belkin also teaches utilizing a background image for an application interface. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Belkin and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Belkin so that the user interface for editing background can utilize colors from the background image. One would be motivated to make the combination, with a reasonable expectation of success, because it would give the displayed content a more eye-catching look and feel and indicate that the interface elements are associated with the content item (Belkin col 1 line 38-44).

Per claim 17, Kim-Alex1015-Nabetani-Belkin further teaches:
The computer system of claim 16, the one or more programs further including instructions for:
	displaying the user interface with the updated background, wherein the first complication includes a secondary color that is selected based on a second color from a second stripe, different from the first stripe, of the plurality of stripes in the updated background. (abstract, col 1 line 62 – col 2 line 22: accent colors can be dynamically selected based on an image to be used in interface elements; see also col 17 line 30-56 Fig. 7).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2013/0305189, hereinafter Kim), in view of Alex1015, Nabetani, and Kim et al. (US Pub 2010/0257469, hereinafter Kim7469).

Per claim 11, Alex1015 further teaches color of each stripe can be changed, but Kim-Alex1015-Nabetani do not explicitly teach selection of object in an image; Kim7469 teaches:
	while displaying the editing user interface, detecting, via the one or more input devices, an input on the representation of the background corresponding to a drag gesture, wherein the drag gesture is detected across a plurality of stripes of the first number of stripes, beginning at an first stripe and ending at a second stripe; and (official notice is taken that selection with both mouse-down/finger-contact and mouse-up/finger-up, and selection at the position of finger-up/mouse-up is a well-known selection technique).
	in response to detecting the input corresponding to the drag gesture, displaying, in the editing user interface, an indication that the second stripe is selected for editing. ([0068] Fig. 4e shows a preview image of the menu theme where each element including background pattern, background color, title color, etc. can be selected for user to customize; Fig. 4e shows that the element of background color is current selected for editing).
		Kim7469 and Kim-Alex1015-Nabetani are analogous art because Kim7469 also teaches utilizing and customizing a background image for an application interface. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Kim7469 and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Kim7469 so that each user interface element such as each stripe color in the background can also be selected for .

Claim(s) 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2013/0305189, hereinafter Kim), in view of Alex1015), Nabetani, and Hansen, George (CA 2356232, hereinafter Hansen).

Claim 19, Kim-Alex1015-Nabetani further teaches displaying patterned stripes as background image, and displaying a background image within a boundary; 
	displaying, via the display generation component, the editing user interface for editing the background of the user interface in a third editing mode; (Kim Fig. 4C-4D editing UI within a boundary having a first shape; [0128] aspect ratio of the image may be changed by the user;);

	Although Alex1015 teaches striped pattern background (Alex1015 Figure 6 shows a stripe background image), but Kim-Alex1015-Nabetani do not explicitly teach changing stripe width according to different boundary/shape; Hansen teaches:
wherein the representation of the background is within a boundary having a first shape, and wherein the one or more programs further include instructions for: (Page 11 line 4 – 10: user can reposition and resize an application window frame);
	while displaying, via the display generation component, the editing user interface for editing the background of the user interface in the third editing mode, detecting, via the one or more input devices, an input; and (Page 11 line 14-18, Fig. 6: Fig. 6 shows in step 603 windows can be resized by the user);
	in response to detecting the input:
		displaying the representation of the background within a boundary having a second shape that is different from the first shape; and (Page 12 line 1 – 8: skins may be stretched to fit new boundary size of the window area; Page 17 
		changing a thickness of the first number of stripes within the representation of the background. (Page 12 line 1 – 8: skins may be stretched to fit new boundary size of the window area; Page 17 line 6-14: Fig. 7C shows an example of background image being stretched to fit a wider size region; Thus the same stripe background image shown in Figure 6 from Alex1015 would have different thickness of stripes when it’s stretched to fit different shape such as a rectangle).
		Hansen and Kim-Alex1015-Nabetani are analogous art because Hansen also teaches modifying background images for applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hansen and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Hansen so that the background image can be scaled to fit different boundary. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable different images to be mapped to dynamically resizable windows to facilitate application of complex skins to regions of on-screen windows, and further ensuring the skins are appropriately presented (Hansen page 7 line 18 – page 8 line 2).

Per claim 22, Kim-Alex1015-Nabetani further teaches displaying patterned stripes as background image, and resize a background image within a boundary: 
	while displaying the editing user interface for editing the background of the user interface in a fourth editing mode, detecting, via the one or more input devices, an input corresponding to a request to rotate the representation of the background; and (Kim [0128] selected image for background can be rotated, the aspect ratio of the image can be changed by the user);
	in response to detecting the input:
		in accordance with a determination that the representation of the background is set to be displayed within a boundary of a first shape, rotating the representation of the background without adjusting a thickness of the first number of stripes within the representation of the background; and (Alex1015 Page 2 Fig. 1 shows a square shaped striped image; it’s inherent 90 degree rotation of an square image would not change aspect ratio of the image and thus thickness of the stripes in the image);
		in accordance with a determination that the representation of the background is set to be displayed within a boundary of a second shape: (Kim Fig. 7A shows a rectangular boundary);
			rotating the representation of the background; and (Kim [0128] image can be rotated as background);
			…

	However, Kim-Alex1015-Nabetani do not explicitly teach changing stripe width according to a different boundary/shape; Hansen teaches:
			[in accordance with a determination that the representation of the background is set to be displayed within a boundary of a second shape:
			…]
			adjusting the thickness of the first number of stripes as the representation of the background is rotated. (Page 12 line 1 – 8: skins may be stretched to fit new boundary size of the window area; Page 17 line 6-14: Fig. 7C shows an example of background image being stretched to fit new wider size; Thus the same stripe background image shown in Figure 6 from Alex1015 would have different thickness of stripes when it’s stretched to fit different shape such as a rectangle).
		Hansen and Kim-Alex1015-Nabetani are analogous art because Hansen also teaches modifying background images for applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hansen and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Hansen so that the background image can be scaled to fit different boundary. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable different images to be mapped to dynamically resizable windows to facilitate application of complex skins to .

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2013/0305189, hereinafter Kim), in view of Alex1015, Nabetani, Besharat et al. (US Pub 200040225966, from IDS, hereinafter Besharat), and Hansen, George (CA 2356232, hereinafter Hansen).

Per claim 20, Kim-Alex1015-Nabetani further teaches displaying patterned stripes as background image, and displaying a background image within a boundary; but Kim-Alex1015-Nabetani do not teach displaying a watch face with striped image; Besharat teaches:
	while displaying the user interface, receiving a request to display a watch face with a first arrangement of stripes; and ([0047] Fig. 2 shows a watch face with request to mark regions with different arrangement of background patterns of stripes);
	in response to the request to display the watch face:
		in accordance with a determination that the first arrangement of stripes is
displayed within a first boundary, [([0018] indication of time period shown in Fig. 2 can be different shapes such as rectangular, triangular, and circular);
		in accordance with a determination that the first arrangement of stripes is
displayed within a second boundary that is different from the first boundary, [([0018] indication of time period shown in Fig. 2 can be different shapes such as rectangular, triangular, and circular);
		Besharat and Kim-Alex1015-Nabetani are analogous art because Besharat also teaches a user interface for changing background of an application interface. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Besharat and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Besharat so that the user interface for 

	Additionally, Kim-Alex1015-Nabetani further teaches displaying patterned stripes as background image, and displaying a background image within a boundary (Alex1015 Figure 6 shows a stripe background image), but Kim-Alex1015-Nabetani-Besharat do not explicitly teach displaying stripes with different width according to different boundary/shape; Hansen teaches:
		[in accordance with a determination that the first arrangement of stripes is displayed within a first boundary,] displaying the first arrangement of stripes with a first width; and (Page 12 line 1 – 8: skins may be stretched to fit new boundary size of the window area; Page 17 line 6-14: Fig. 7C shows an example of background image being stretched to fit new wider size; Thus the same stripe background image shown in Figure 6 from Alex1015 would have different thickness of stripes when it’s in an rectangular boundary 700, vs. when it’s stretched to fit a wider rectangular boundary 702);
		[in accordance with a determination that the first arrangement of stripes is displayed within a second boundary that is different from the first boundary,] displaying the first arrangement of stripes with a second width that is different from the first width. (Page 12 line 1 – 8: skins may be stretched to fit new boundary size of the window area; Page 17 line 6-14: Fig. 7C shows an example of background image being stretched to fit new wider size; Thus the same stripe background image shown in Figure 6 from Alex1015 would have different thickness of stripes when it’s in an rectangular boundary 700, vs. when it’s stretched to fit a wider rectangular boundary 702).
		Hansen and Kim-Alex1015-Nabetani-Besharat are analogous art because Hansen also teaches modifying background images for applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing 

Per claim 21, Kim-Alex1015-Nabetani further teaches displaying patterned stripes as background image that can be rotated (Kim [0128]):
		...
		in accordance with a determination that the first arrangement of stripes is
displayed at a first angle within a first boundary, displaying the first arrangement of stripes with a first width; (Alex1015 Figure 1 shows first arrange of stripes with first angle – vertical, in a first boundary – square, where the stripes has a first width);
		…
		in accordance with a determination that the first arrangement of stripes is
displayed at a second angle that is different from the first angle within the first boundary, displaying the first arrangement of stripes with the first width; and (Alex1015 Page 9: Figure 16 shows first arrange of stripes with second angle – horizontal, within the first boundary – square, the first arrangement of stripes are displayed with the same first width as Figure 1 in page 2);

	But Kim-Alex1015-Nabetani do not teach same image with stripes in a second boundary produces different width for two different angels of the same stripe pattern; Hansen teaches:
		…
		in accordance with a determination that the first arrangement of stripes is
displayed at the first angle within a second boundary that is different from the first boundary, displaying the first arrangement of stripes with a second width; 
		…
		in accordance with a determination that the first arrangement of stripes is
displayed at the second angle within the second boundary, displaying the first arrangement of stripes with a third width that is different from the second width. (Hansen Page 12 line 1 – 8: skins may be stretched to fit new boundary size of the window area; Page 17 line 6-14: Fig. 7C shows an example of background image being stretched to fit a wider rectangular/second boundary 702; thus the horizontal striped image in Page 9/Figure 16 from Alex1015 with the second angled would have different thickness of stripes fitted in boundary 702, than in the stretched vertical angle fitted in boundary 702).
		Hansen and Kim-Alex1015-Nabetani are analogous art because Hansen also teaches modifying background images for applications. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Hansen and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Hansen so that the background image can be scaled to fit different boundary. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable different images to be mapped to dynamically resizable windows to facilitate application of complex skins to regions of on-screen windows, and further ensuring the skins are appropriately presented (Hansen page 7 line 18 – page 8 line 2).

	Additionally Kim-Alex1015-Nabetani-Hansen do not teach displaying a watch face with striped image; Besharat teaches:
	while displaying the user interface, receiving a request to display a watch face with a first arrangement of stripes; and ([0047] Fig. 2 shows a watch face with request to mark different regions with different arrangement of background patterns of stripes);
	in response to the request to display the watch face:
		in accordance with a determination that the first arrangement … is
displayed … within a first boundary … ; and ([0018] indication of time period shown in Fig. 2 can be different shapes such as rectangular, triangular, and circular);
		in accordance with a determination that the first arrangement … is
displayed… within a second boundary that is different from the first boundary, … ([0018] indication of time period shown in Fig. 2 can be different shapes such as rectangular, triangular, and circular);
		Besharat and Kim-Alex1015-Nabetani-Hansen are analogous art because Besharat also teaches a user interface for changing background of another application interface. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Besharat and Kim-Alex1015-Nabetani-Hansen before him/her, to modify the teachings of Kim-Alex1015-Nabetani-Hansen to include the teachings of Besharat so that the user interface for editing background can also applies to other application interface such as watch interface. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable wider application of the editing user interface for background of Home screen on devices to other applications such as watch, and provide highlight/emphasis to regions of the clock application (Besharat [0019]). 

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub 2013/0305189, hereinafter Kim), in view of Alex1015, and Lim et al. (US Pub 2018/0059903, hereinafter Lim).

Per claim 23, Kim-Alex1015-Nabetani further teaches background image selected can be rotated (Kim [0128]),	
	while displaying the editing user interface for editing the background of the user interface, detecting an input corresponding to a request to display the editing user interface for editing the background of the user interface in a fifth editing mode; (Kim [0128] editing interface of the background image enables user to rotate, change aspect ratio, and zoom in/out with the image);
	in response to detecting the input, displaying, via the display generation component, the editing user interface for editing the background of the user interface in the fifth editing mode, wherein the editing user interface for editing the background of the user interface in the fifth editing mode includes: (Kim [0128] editing interface of the background image enables user to rotate, change aspect ratio, and zoom in/out with the image);

	However, Kim-Alex1015-Nabetani do not explicitly teach changing orientation of the image to a same orientation in an editing mode regardless of different orientation states the image may be in; Lim teaches:
		in accordance with a determination that the representation of the background is in a first position: ([0030] Fig. 2C: Figure 2C shows different text message user are editing in different orientations, e.g. message 221 is in an upside down orientation); 
			rotating the representation of the background to a second position; and 
			displaying the representation of the background in the second position in the editing user interface for editing the background of the user interface in the fifth editing mode; and ([0030] Fig. 2C: Figure 2C shows different text message user are editing in different orientations; user can select a “rotation reset” icon 227 to return the displayed message in a different orientation to a default orientation such that it’s easier for user to read and edit the message);
		in accordance with a determination that the representation of the background is in the second position, ([0030] Fig 2C shows message 217 in a second position/default orientation in edit mode);
			maintaining display of the representation of the background in the second position in the editing user interface for editing the background of the user interface in the fifth editing mode. ([0030] Fig. 2C: Figure 2C shows different text message user are editing in different orientations; user can select a “rotation reset” icon 227 to return the displayed message in a different orientation to a default orientation such that it’s easier for user to read and edit the message; Figure 2C shows message 217 is already in the default orientation and thus can be maintained in the orientation for editing the message).
		Lim and Kim-Alex1015-Nabetani are analogous art because Lim also teaches interface customization. Therefore, it would have been obvious to one of ordinary skills in art before the effective filing date, having the teachings of Lim and Kim-Alex1015-Nabetani before him/her, to modify the teachings of Kim-Alex1015-Nabetani to include the teachings of Lim so that the background image can be reset to a default position if it has been previously rotated. One would be motivated to make the combination, with a reasonable expectation of success, because it would give users the option to reset background image editing back to its default position to accommodate editing of the text based messages/images (Lim [0030]).

Per claim 24, Kim-Alex1015-Nabetani-Lim further teaches:
The computer system of claim 23, wherein the editing user interface for editing  the background of the user interface in the fifth editing mode includes:
	in accordance with a determination that the representation of the background is in a third position: ([0030] Fig. 2C: Figure 2C shows different text message user are editing in different orientations, e.g. message 219 is in sideway orientation – third position); 
		rotating the representation of the background to the second position; and
		displaying the representation of the background in the second position in the editing user interface for editing the background of the user interface in the fifth editing mode. ([0030] Fig. 2C: Figure 2C shows different text message user are editing in different orientations; user can select a “rotation reset” icon 227 to return the displayed message in a different orientation to a default orientation such that it’s easier for user to read and edit the message; message 219 in a .



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

US Patent Application Publications
US 20150043046 A1
IWAMOTO; Takara
Image processing apparatus for use in digital multi function peripheral, has image generating section producing color-reduced image, and transmitting section transmitting color-reduced image to external apparatus


Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails  authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176